PER CURIAM: *
Lloyd Ward P.C. appeals the district court’s modification of final judgment under Rule 60(a). Ward did not respond to the Rule 60(a) motion below; accordingly, we review only for plain error and find none. See Ward v. Rhode, 544 Fed.Appx. 349, 351 (5th Cir.2013) (unpublished) (citing Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1428-29 (5th Cir.1996)). Although the jury awarded fourteen plaintiffs damages in this Fair Labor Standards Act case, the district court’s final judgment listed only ten. After learning of this mistake, the district court modified the judgment to include all fourteen plaintiffs. Rule 60(a) explicitly allows district courts to correct these types of transcription errors. See Rivera v. PNS Stores, Inc., 647 F.3d 188, 193-94 (5th Cir.2011). There is no doubt that the court’s mistake was inadvertent because the jury unambiguously found in favor of fourteen plaintiffs and no subsequent order altered the jury’s findings. Because the district court did not plainly err, we AFFIRM. Appellees’ motion for sanctions is DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.